Citation Nr: 1414104	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for dizziness, diagnosed as vertigo, to include as secondary to residuals of a head injury.

3.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to residuals of a head injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as nerves, to include as secondary to residuals of a head injury.

5.  Entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of a head injury.

6.  Entitlement to service connection for a neck disorder, to include as secondary to residuals of a head injury.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to July 1945.

This matter is on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before a Decision Review Officer (DRO) in April 2010 and before the undersigned Veterans Law Judge in October 2011.  Transcripts of the hearings are of record.

In December 2011, the Board issued a decision that denied the claims that are stated above.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2013 Memorandum Decision, the Court vacated and remanded the Board's December 2011 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2013 CAVC Memorandum Decision, the Board will remand for further development with respect to the Veteran's claims.  The Court essentially found that the Board should have obtained an addendum opinion from the Veteran's private treating physician. 

In support of his claims for service connection the Veteran submitted January 2008, January 2009, February 2009, April 2010, and May 2011 opinions from his private treating physician, Dr. D.O.  In the January 2008 statement the private neurologist states that he believes the Veteran's severe dizziness and vertigo which has an inner ear pathology is post-traumatic in nature and a consequence of an injury the Veteran suffered in the army.  In a January 2009 statement the same doctor stated that the Veteran was a longstanding patient with a prior medical history of a head trauma he suffered while on active duty.  He indicated that the Veteran had symptomatology including dizziness, hearing loss with vertigo and nausea.  He noted that the Veteran suffers from severe post-traumatic inner ear damage with labrynthitis. 

In a February 2009 statement, the private neurologist noted that the Veteran was a longstanding patient with a prior medical history of head trauma, which occurred while on active duty.  He noted that the Veteran had pronounced residual symptoms of dizziness and vertigo.  He also indicated that the Veteran suffers from post-traumatic labrynthitis with inner ear damage.  In an April 2010 statement the private neurologist indicated that the Veteran was a longstanding patient who had suffered a serious head injury while service in the military.  He opined that such head trauma can produce nerve injury, pain syndromes, as well as vertigo and dizziness.  A subsequent May 2011 statement from the same neurologist noted that the Veteran had nerve damage in the occipital-cervical spine region as well as proximal to the nose and dizziness with vertigo and hearing loss as a result of a severe fall suffered while serving our country.  While the private neurologist suggests a nexus between an alleged in-service fall and his current disabilities, it is lacking in specificity or rationale to support a decision on the merits.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

The Veteran more recently submitted an April 2012 medical opinions from his VA treating neurologist.  In an April 2012 opinion Dr. J.D.S., states that the Veteran has vertigo brought out with head movements and may be related to cervical muscle problems or benign positional vertigo and this seems to be temporally related to injury in service.  Another April 2012 VA treating opinion notes that the Veteran has a long history of vertigo and it is possible that this may have been due to trauma he sustained.  These opinions are both speculative in nature.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).

On remand, and per direction of the Court, the private treating neurologists should be afforded an opportunity to provide rationale for these opinions.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (clarification from a private medical examiner must be sought when an examination report is unclear or insufficient and the missing information is relevant, factual, and objective).  

In addition,  the Board finds that the RO should arrange for the Veteran's claims file to be reviewed by the VA examiners who prepared the April 2010 VA examination reports, if available, for the purpose of preparing an addendum. 



	(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send a letter to Dr. D.O., requesting that he explain the reasons for his January 2008, January 2009, February 2009, April 2010, and May 2011 conclusions. 

Send a letter to Dr. J.D.S., requesting that he explain the reasons for his April 2012 conclusions. 

The Veteran's assistance in obtaining this information, including the signing of an appropriate release(s), should be requested as needed.  All attempts made to obtain this information should be documented in the claims folder.

2. Thereafter, and whether information requested above is received or not, request an addendum from the examiners who performed the April 2010 VA examinations, or, if unavailable, from a different VA examiner.  If the examiner determines that an examination is necessary, one should be scheduled.

The claims file must be sent to the examiner for review. The VA examiner should thoroughly review the Veteran's VA claims file, to include the Veteran's service treatment records in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

Residuals of Head Injury- provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current residuals of a head injury (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service fall. 

Vertigo- (1) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current dizziness/vertigo (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service fall.  (2) The examiner should also provide an opinion as to whether the Veteran's vertigo/dizziness was caused or aggravated by residuals of a head injury. 

Bilateral Eye Disorder- (1) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral eye disorder (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service fall.  (2) The examiner should also provide an opinion as to whether the Veteran's bilateral eye disorder was caused or aggravated by residuals of a head injury. 

Acquired Psychiatric Disorder- (1) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder  (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service fall.  (2) The examiner should also provide an opinion as to whether the Veteran's acquired psychiatric disorder was caused or aggravated by residuals of a head injury. 

Bilateral Hearing Loss- (1) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral hearing loss disorder  (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service fall.  (2) The examiner should also provide an opinion as to whether the Veteran's bilateral hearing loss disorder was caused or aggravated by residuals of a head injury. 

Neck Disorder- (1) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current neck disorder  (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service fall.  (2) The examiner should also provide an opinion as to whether the Veteran's neck disorder was caused or aggravated by residuals of a head injury. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  
Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


